Citation Nr: 1608587	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-40 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflex disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel






INTRODUCTION

The Veteran served on active duty from June 1999 to June 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).


REMAND

In a March 2013 statement, the Veteran's representative asserted that the Veteran's service-connected gastroesophageal reflex disease (GERD) had increased in severity since the most recent June 2008 VA examination.  Specifically, the Veteran's representative noted that the Veteran experienced debilitating heartburn, reflux epigastric distress, burning pain, dyspepsia, pre-prandial indigestion, and regurgitation of stomach contents.  

Pursuant to the Board's April 2014 remand instructions, the Veteran was scheduled for a VA examination on May 1, 2014, in order to determine the current severity of his GERD.  The record reflects that the Veteran failed to appear for the examination.  It is unclear to the Board, however, whether the Veteran was notified of such examination, as a letter informing him of the appointment was not contained in the claims file.  Correspondence from the Veteran's representative dated in June 2014 indicates that an attempt to contact the Veteran was unsuccessful, as none of his telephone numbers were in service.  

In addition, the record reflects that the Veteran was mailed an appeals notification letter dated in October 2014, as well as a supplemental statement of the case dated in November 2014, and both documents were included in the claims file as "returned mail."  Although, these documents were sent to the Veteran's last known address of record, internet research reveals that the Veteran has relocated to a new address within the state of Texas.  Accordingly, a remand is required to provide the Veteran a VA examination at the VA Medical Center closest to his new address in Texas to ascertain the current severity of his service-connected GERD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, the Veteran must be provided with adequate notice of the scheduling of this examination and the RO must associate this notice with the evidence of record.  Further, the RO must ensure that all documents sent to the Veteran are sent to the correct address.   

Finally, the record contains VA outpatient treatment records to January 2014; thus, VA must obtain any VA outpatient treatment records from January 2014 to the present.  See 38 C.F.R. § 3.159 (c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is remanded for the following actions:

1.  The RO must ensure that the evidence of record on appeal is updated to accurately reflect the Veteran's current address.  The RO is notified that the Veteran has relocated within the state of Texas.  

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain VA outpatient treatment records from the VA Medical Center in San Antonio, Texas dated in January 2014 to the present.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  
All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Upon completion of the above development, the Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected gastroesophageal reflex disease.  The electronic claims file, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

The examiner must address whether the Veteran has persistently recurring epigastric distress, dysphagia, pyrosis, or regurgitation, accompanied by substernal or arm or shoulder pain, and, if so, whether these symptoms are productive of "considerable" impairment of health.  The examiner must also address whether the Veteran has symptoms of vomiting, material weight loss, hematemesis, melena, moderate anemia, or other symptom combinations associated with his service-connected disease, and whether any such symptoms are productive of severe impairment of health.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




